         Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 1 of 13



                  I
                  N THE UNITED S
                               TATES D
                                     ISTRICT COURT
                FOR THE SOUTHERN D
                                 ISTRICT OF NE W YORK



EDEN FOODS, I
            NC.
(
aMich
    igan c
         orpo
            rat
              ion
                ),


                P
                la
                 int
                   iff
                                         C
                                         ivi
                                           lAc
                                             tion No
                                                   . 7
                                                     :20
                                                       -cv
                                                         -1584
v
s
.
                                         U
                                         .S. D
                                             ist
                                               ric
                                                 tCou
                                                    rtJ
                                                      udge
EDEN L
     IFE
       , LLC
           , d
             /b
              /a/ EDEN L
                       IFE
MARKET                                   U
                                         .S. Mag
                                               ist
                                                 rate J
                                                      udge
(
a New Yo
       rk l
          imi
            ted l
                i
                abi
                  lity c
                       ompany




                D
                efendan
                      t



              CO MPLA
                    INT FOR TRADE MARK I
                                       NFR
                                         INGE MENT
                                                 ,
          UNFA
             IR CO MPET
                      ITION
                          , AND TRADE NAME I
                                           NFR
                                             INGE MENT

     1
     .     T
           his c
               omp
                 lain
                    t a
                      s
                      ser
                        ts c
                           l
                           aim
                             s f
                               o
                               rtr
                                 adema
                                     rk i
                                        nf
                                         ringemen
                                                t,u
                                                  nfa
                                                    ir c
                                                       ompe
                                                          tit
                                                            ion
                                                              , a
                                                                nd


t
r
ade n
    ame i
        nf
         ringemen
                t, a
                   r
                   ising u
                         nde
                           r t
                             he F
                                ede
                                  ral T
                                      radema
                                           rk A
                                              ct, 6
                                                  0 S
                                                    ta
                                                     t. 4
                                                        27, 1
                                                            5 U
                                                              .S.C
                                                                 .           §

1
051 e
    t s
      eq
       ., a
          nd t
             he c
                ommon l
                      aw a
                         nd s
                            t
                            atu
                              tes o
                                  f t
                                    he S
                                       ta
                                        te o
                                           f New Yo
                                                  rk.           T
                                                                he ma
                                                                    tte
                                                                      r i
                                                                        n


c
ont
  rove
     rsy e
         xceed
             sthe s
                  um o
                     rva
                       lue o
                           fSeven
                                ty-F
                                   ive T
                                       hou
                                         sand Do
                                               lla
                                                 rs (
                                                    $75
                                                      ,000
                                                         ).


     2
     .     T
           his C
               our
                 t h
                   asj
                     ur
                      isd
                        ict
                          ion o
                              fthe s
                                   ubjec
                                       t ma
                                          tte
                                            r a
                                              nd t
                                                 he p
                                                    art
                                                      ies u
                                                          nde
                                                            r        §3
                                                                      9   o
                                                                          fthe


F
ede
  ral T
      radema
           rk A
              ct, 1
                  5 U
                    .S.C
                       .   §121,   a
                                   nd t
                                      he J
                                         udic
                                            ial C
                                                ode
                                                  , 2
                                                    8 U
                                                      .S.C
                                                         .   §1
                                                              331
                                                                ,    1
                                                                     332
                                                                       , 1
                                                                         338

a
nd 1
   367
     .


     3
     .     E
           den F
               ood
                 s, I
                    nc
                     . (
                       "Pla
                          int
                            iff
                              ') i
                                 s ac
                                    orpo
                                       rat
                                         ion o
                                             rgan
                                                ized u
                                                     nde
                                                       r t
                                                         he l
                                                            aws o
                                                                fthe


S
ta
 te o
    f M
      ich
        igan
           , h
             aving i
                   t
                   s p
                     r
                     inc
                       ipa
                         l p
                           lace o
                                f b
                                  usine
                                      ss a
                                         t 7
                                           01 T
                                              ecum
                                                 seh R
                                                     oad
                                                       , C
                                                         lin
                                                           ton
                                                             ,

M
ich
  igan 4
       9236
          .
           Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 2 of 13



       4
       .    O
            n i
              n
              forma
                  tion a
                       nd b
                          el
                           ief
                             , D
                               efendan
                                     t E
                                       den L
                                           ife
                                             , L
                                               LC d
                                                  /b
                                                   /a E
                                                      den L
                                                          ife Ma
                                                               rke
                                                                 t

(
"Def
   endan
       t") i
           s aN
              ew Y
                 ork l
                     im
                      ited l
                           i
                           abi
                             lity c
                                  o mpany
                                        , h
                                          aving i
                                                t
                                                s p
                                                  r
                                                  inc
                                                    ipa
                                                      l p
                                                        lace o
                                                             fbu
                                                               sine
                                                                  ss a
                                                                     t

5Magg
    iacomo L
           ane
             ,Plea
                 san
                   tVa
                     lley
                        ,New Y
                             ork 1
                                 2569
                                    .

       5
       .    V
            enue i
                 nth
                   isJ
                     udic
                        ialD
                           ist
                             ric
                               tisp
                                  rope
                                     runde
                                         r28 U
                                             .S.C
                                                .        §1
                                                          391
                                                            .

                    COUNT I TRADE MARK I
                             -         NFR
                                         INGE MENT

       6
       .    A
            s ac
               ause o
                    f a
                      c
                      tion a
                           nd g
                              round f
                                    o
                                    r r
                                      e
                                      lief
                                         , P
                                           la
                                            int
                                              iff a
                                                  l
                                                  lege
                                                     s t
                                                       ha
                                                        t D
                                                          efendan
                                                                t i
                                                                  s

e
ngaged i
       n a
         c
         ts o
            f t
              r
              adema
                  rk i
                     n
                     fringemen
                             t u
                               nde
                                 r         §3
                                            2(1) o
                                                 f t
                                                   he F
                                                      ede
                                                        ral T
                                                            radema
                                                                 rk A
                                                                    ct, 1
                                                                        5

U
.S.C
   .   §114(1)
             , a
               nd a
                  tco mmon l
                           aw, a
                               nd i
                                  n
                                  corpo
                                      rate
                                         s b
                                           y r
                                             ef
                                              erence ¶ (
                                                       1
                                                       ) t
                                                         h
                                                         rough 5 o
                                                                 fth
                                                                   e

c
o mp
   lain
      tas ap
           ar
            toft
               h
               is c
                  oun
                    t.

       7
       .    L
            ong p
                r
                ior t
                    o t
                      he a
                         c
                         ts c
                            o mp
                               lained o
                                      f h
                                        ere
                                          in, P
                                              la
                                               int
                                                 iff c
                                                     o mmenced u
                                                               se o
                                                                  f t
                                                                    he

i
nhe
  ren
    tly d
        i
        stinc
            tive w
                 ord EDEN
                        , a
                          l
                          one a
                              nd i
                                 n c
                                   o mb
                                      ina
                                        tion w
                                             ith o
                                                 the
                                                   r w
                                                     ord
                                                       s a
                                                         nd/o
                                                            r a

d
i
stinc
    tive F
         ern D
             esign
                 , a
                   s at
                      r
                      adema
                          rk i
                             nth
                               e Un
                                  ited S
                                       ta
                                        tes f
                                            o
                                            r aw
                                               ide v
                                                   ar
                                                    iety o
                                                         ffood p
                                                               roduc
                                                                   ts,

i
n
clud
   ing n
       atu
         ral a
             nd o
                rgan
                   ic f
                      ood
                        s a
                          nd b
                             eve
                               rage
                                  s, a
                                     nd P
                                        la
                                         int
                                           iff h
                                               as c
                                                  ont
                                                    inuou
                                                        sly u
                                                            sed s
                                                                a
                                                                id ma
                                                                    rk

o
n o
  r i
    n c
      onnec
          tion w
               ith s
                   uch g
                       ood
                         s, a
                            nd i
                               n t
                                 he a
                                    dve
                                      rti
                                        sing a
                                             nd s
                                                a
                                                le t
                                                   he
                                                    reof
                                                       , i
                                                         n i
                                                           n
                                                           ter
                                                             sta
                                                               te

c
o mme
    rce s
        i
        nce a
            sea
              rly a
                  s 1
                    967
                      .

       8
       .    P
            la
             int
               iff
                 's EDEN f
                         ood a
                             nd b
                                eve
                                  rage p
                                       roduc
                                           ts a
                                              r
                                              e s
                                                o
                                                ld t
                                                   h
                                                   roughou
                                                         t t
                                                           h
                                                           e Un
                                                              ited

S
ta
 tes t
     h
     rough a v
             ar
              iety o
                   f r
                     e
                     tai
                       l o
                         ut
                          let
                            s i
                              n
                              clud
                                 ing
                                   , b
                                     ut n
                                        ot l
                                           im
                                            ited t
                                                 o
                                                 , n
                                                   at
                                                    iona
                                                       l a
                                                         nd r
                                                            eg
                                                             iona
                                                                l

s
upe
  rma
    rke
      t c
        hain
           s, l
              o
              cal g
                  roce
                     ry s
                        t
                        ore
                          s, f
                             ood c
                                 oope
                                    rat
                                      ive
                                        s, h
                                           eal
                                             th f
                                                ood s
                                                    t
                                                    ore
                                                      s, c
                                                         onven
                                                             ience

s
t
ore
  s a
    nd d
       epa
         rtmen
             t s
               t
               ore
                 s.      P
                         la
                          int
                            iff
                              's EDEN p
                                      roduc
                                          ts a
                                             r
                                             e a
                                               l
                                               so a
                                                  vai
                                                    lab
                                                      le t
                                                         h
                                                         rough ma
                                                                il o
                                                                   rde
                                                                     r

o
ut
 let
   s a
     nd v
        ia t
           he I
              n
              terne
                  t t
                    h
                    rough P
                          la
                           int
                             iff
                               's w
                                  ebs
                                    ite a
                                        cce
                                          ssib
                                             le a
                                                t<edenf
                                                      ood
                                                        s.com> a
                                                               nd o
                                                                  the
                                                                    r

o
nl
 ine r
     e
     tai
       ler
         s.




                                       2
           Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 3 of 13



       9
       .    P
            la
             int
               iff i
                   s an
                      atu
                        ral f
                            ood c
                                o mpany t
                                        ha
                                         tho
                                           lds s
                                               us
                                                tainab
                                                     ili
                                                       ty a
                                                          sone o
                                                               fit
                                                                 s f
                                                                   ound
                                                                      ing

p
r
inc
  iple
     s.    Al
            a
            rge p
                ercen
                    tage o
                         fPla
                            int
                              iff
                                's EDEN f
                                        ood a
                                            nd b
                                               eve
                                                 rage p
                                                      roduc
                                                          ts a
                                                             r
                                                             e c
                                                               e
                                                               rti
                                                                 fied a
                                                                      s

K
oshe
   rand d
        i
        splay t
              heC
                irc
                  le K c
                       e
                       rti
                         fica
                            tion ma
                                  rk.

       1
       0
       .    P
            la
             int
               iff e
                   x
                   ten
                     sive
                        ly a
                           dve
                             rti
                               ses a
                                   nd p
                                      romo
                                         tes i
                                             t
                                             s EDEN f
                                                    ood a
                                                        nd b
                                                           eve
                                                             rage

p
roduc
    ts t
       h
       rough a v
               ar
                iety o
                     f m
                       ean
                         s i
                           n
                           clud
                              ing p
                                  r
                                  inted p
                                        ubl
                                          ica
                                            tion
                                               s, d
                                                  i
                                                  str
                                                    ibu
                                                      tion o
                                                           f p
                                                             r
                                                             inted

p
romo
   tiona
       l ma
          ter
            ial
              s a
                nd v
                   iat
                     he I
                        n
                        terne
                            t. E
                               den F
                                   ood
                                     s' a
                                        nnua
                                           l e
                                             xpend
                                                 itu
                                                   res f
                                                       o
                                                       radve
                                                           rti
                                                             sing a
                                                                  nd

ma
 rke
   ting a
        c
        tiv
          itie
             s a
               r
               e i
                 nth
                   e m
                     il
                      lion
                         s o
                           fdo
                             lla
                               rs. P
                                   la
                                    int
                                      iff
                                        's EDEN f
                                                ood a
                                                    nd b
                                                       eve
                                                         rage p
                                                              roduc
                                                                  ts

a
l
so a
   r
   eth
     e s
       ub
        jec
          tof al
               a
               rge a
                   moun
                      tofg
                         ra
                          tui
                            tou
                              s,p
                                osi
                                  tive p
                                       ubl
                                         ici
                                           ty.

       1
       .    P
            la
             int
               iffs a
                    nnua
                       l r
                         e
                         tai
                           l s
                             a
                             les o
                                 f EDEN f
                                        ood a
                                            nd b
                                               eve
                                                 rage p
                                                      roduc
                                                          ts i
                                                             nth
                                                               e Un
                                                                  ited

S
ta
 tes c
     ons
       isten
           tly e
               xceed O
                     ne Hund
                           red M
                               ill
                                 ion D
                                     olla
                                        rs (
                                           $
                                           100
                                             ,000
                                                ,000
                                                   ) f
                                                     o
                                                     r an
                                                        umbe
                                                           r o
                                                             fyea
                                                                rs,

a
nd P
   la
    int
      iff h
          as s
             pen
               tsubs
                   tan
                     tia
                       lsum
                          s i
                            nadve
                                rti
                                  sing s
                                       uch p
                                           roduc
                                               ts.

       1
       2
       .    A
            s ar
               e
               sul
                 t o
                   fPla
                      int
                        iff
                          's e
                             x
                             ten
                               sive a
                                    nd s
                                       ubs
                                         tan
                                           tia
                                             l a
                                               dve
                                                 rti
                                                   sing a
                                                        nd s
                                                           a
                                                           les o
                                                               ffood

a
nd b
   eve
     rage p
          roduc
              ts u
                 nde
                   r t
                     he t
                        r
                        adema
                            rk EDEN a
                                    nd t
                                       he ma
                                           intenance o
                                                     f p
                                                       rem
                                                         ium q
                                                             ual
                                                               ity

s
t
anda
   rds r
       e
       lat
         ing t
             he
              reto
                 , s
                   a
                   id ma
                       rk i
                          s w
                            ell a
                                nd f
                                   avo
                                     rab
                                       ly k
                                          nown t
                                               o t
                                                 he g
                                                    ene
                                                      ral p
                                                          ubl
                                                            ic

t
h
roughou
      tth
        e Un
           ited S
                ta
                 tes a
                     s ad
                        i
                        stinc
                            tive i
                                 nd
                                  ica
                                    tion o
                                         for
                                           igin a
                                                nd h
                                                   ad b
                                                      ecome af
                                                             amou
                                                                s ma
                                                                   rk

l
ong p
    r
    iort
       oDef
          endan
              t's f
                  i
                  rs
                   tuse o
                        fth
                          etr
                            adema
                                rk EDEN L
                                        IFE
                                          , wh
                                             ich i
                                                 sth
                                                   e s
                                                     ub
                                                      jec
                                                        toft
                                                           h
                                                           is c
                                                              i
                                                              vil

a
c
tion
   .

       1
       3
       .    P
            la
             int
               iff d
                   uly r
                       eg
                        iste
                           red EDEN a
                                    s at
                                       r
                                       adema
                                           rk f
                                              o
                                              r t
                                                he f
                                                   o
                                                   llow
                                                      ing f
                                                          ood a
                                                              nd

b
eve
  rage p
       roduc
           ts i
              n t
                he Un
                    ited S
                         ta
                          tes P
                              aten
                                 t a
                                   nd T
                                      radema
                                           rk O
                                              ffice (
                                                    "USPTO"
                                                          ) u
                                                            nde
                                                              r

R
egi
  stra
     tion No
           . 1
             ,
             452
               ,337
                  , wh
                     ich i
                         s
                         sued Augu
                                 st 1
                                    , 1
                                      987
                                        , a
                                          nd h
                                             as b
                                                een d
                                                    uly r
                                                        enewed a
                                                               nd n
                                                                  ow

c
ove
  rst
    hef
      o
      llow
         ing p
             roduc
                 ts:

                  P
                  ickled plum s; proce
                                     s sed and unp
                                                 rocessed dr
                                                           ied fr
                                                                uit
                                                                  s; proce
                                                                         ssed nut
                                                                                s;
                  p
                  rocessed s e
                             eds; vegetable oi
                                             ls
                                              ; namely
                                                     , o l
                                                         ive o
                                                             i
                                                             l, sa
                                                                 fflower oi
                                                                          l, s
                                                                             esame
                  o
                  i
                  l; and s nack foods c ons
                                          ist
                                            ing of p
                                                   rocessed nu
                                                             ts, p
                                                                 rocessed seed
                                                                             s and
                  d
                  ried f
                       rui
                         ts.




                                       3
         Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 4 of 13



                 P
                 rocessed g
                          rain s
                               , namely, whea
                                            t fl
                                               our, buckwheat f
                                                              lou
                                                                r, mil
                                                                     let f
                                                                         l
                                                                         ou r
                                                                            , rice
                 f
                 lour
                    , ry
                       e f
                         lou r
                             ; pas
                                 ta, namely
                                          , wheatn oodle
                                                       s, wheatand sp
                                                                    inach noodles,
                 whea
                    t and buckwhea tnoodles; s
                                             oy sauce
                                                    ; barley m
                                                             alt s
                                                                 yrup fo
                                                                       rtable use;
                 v
                 inegar
                      ; mu stard; t
                                  omato b a
                                          sed spaghett
                                                     i sauce; s
                                                              ea sa
                                                                  lt for t
                                                                         a
                                                                         ble u se;
                 b
                 everage c
                         on si
                             sting o
                                   ft e
                                      aa nd h
                                            erbs
                                               .

                 Unprocessed b
                             ean s
                                 , n amely, aduki
                                                , bl
                                                   ack t
                                                       urt
                                                         le beans, kidney beans, g
                                                                                 rea
                                                                                   t
                 n
                 orthern b ean
                             s, g reen l en
                                          til
                                            s, n avy beans
                                                         , p into b eans, soy b eans
                                                                                   ;
                 u
                 nproce s
                        sed p eas
                                , n ame ly, c h
                                              ickpeas; unproces
                                                              sed n  ut
                                                                      s; u nproces
                                                                                 sed
                 e
                 dible seeds
                           ; unproce ssed gra
                                            in s
                                               , namely ba
                                                         rley, ri
                                                                ce, whea t
                                                                         , buckwhea t
                 a
                 nd m i
                      llet
                         ; unprocessed corn and unpopped popcorn; and unprocessed se
                                                                                   a
                 v
                 egetables,namely s e
                                    aw  eed
                                          .

     1
     4
     .    P
          la
           int
             iffd
                uly r
                    eg
                     iste
                        red EDEN a
                                 s at
                                    r
                                    adema
                                        rk i
                                           nth
                                             e USPTO u
                                                     nde
                                                       r R
                                                         egi
                                                           stra
                                                              tion

N
o. 1
   ,
   862
     ,634
        , wh
           ich i
               s
               sued N
                    ovembe
                         r 1
                           5
                           , 1
                             994
                               , a
                                 nd h
                                    as b
                                       een d
                                           uly r
                                               enewed a
                                                      nd c
                                                         ove
                                                           rs t
                                                              he

f
o
llow
   ing p
       roduc
           ts:

                 V
                 ege
                   tab
                     le o
                        i
                        ls, c
                            r
                            ushed t
                                  oma
                                    toe
                                      s, s
                                         aue
                                           rkrau
                                               t,a
                                                 nd p
                                                    roce
                                                       ssed c
                                                            an b
                                                               ean
                                                                 s.

                 P
                 asta; pizza sauce; t
                                    eas
                                      ; crackers
                                               ; ch
                                                  ips; mi
                                                        sos; a
                                                             nd condimen ts
                                                                          ; namely,
                 mustard, se
                           a s a
                               lt
                                , proces
                                       sed sesame seeds
                                                      , gar
                                                          lic p
                                                              aste
                                                                 s, fu
                                                                     rikake, p
                                                                             ickled
                 b
                 eefsteak l eaf powde r
                                      , b onito fl
                                                 akes, pi
                                                        ckled ginger
                                                                   , t ekka
                                                                          , w asabi
                 p
                 owde  r
                       ,t amari
                              , and shoyu.

                 Unp
                   roce
                      ssed g
                           ra
                            ins
                              ; n
                                ame
                                  ly,b
                                     ar
                                      ley
                                        , whea
                                             t, a
                                                nd q
                                                   uinoa
                                                       .

     1
     5
     .    P
          la
           int
             iffd
                uly r
                    eg
                     iste
                        red EDEN a
                                 s at
                                    r
                                    adema
                                        rk i
                                           nth
                                             e USPTO u
                                                     nde
                                                       r R
                                                         egi
                                                           stra
                                                              tion

N
o. 2
   ,
   229
     ,053
        , wh
           ich i
               s
               sued Ma
                     rch 2
                         ,1999
                             , a
                               nd h
                                  asb
                                    een d
                                        uly r
                                            enewed a
                                                   nd c
                                                      ove
                                                        rs f
                                                           r
                                                           uitb
                                                              ut
                                                               ter
                                                                 ,

f
r
uits
   auce a
        nd f
           r
           uitj
              u
              ice
                .

     1
     6
     .    P
          la
           int
             iffd
                uly r
                    eg
                     iste
                        red EDEN ORGAN
                                     IC & F
                                          ern D
                                              esign a
                                                    s at
                                                       r
                                                       adema
                                                           rk f
                                                              o
                                                              rth
                                                                e

f
o
llow
   ing f
       ood a
           nd b
              eve
                rage p
                     roduc
                         ts i
                            nth
                              e USPTO u
                                      nde
                                        r R
                                          egi
                                            stra
                                               tion N
                                                    o. 2
                                                       ,
                                                       272
                                                         ,652
                                                            , wh
                                                               ich

i
s
sued Augu
        st2
          4
          , 1
            999
              , a
                nd h
                   asb
                     een d
                         uly r
                             enewed a
                                    nd n
                                       ow c
                                          ove
                                            rst
                                              h
                                              efo
                                                llow
                                                   ing p
                                                       roduc
                                                           ts:

                 V
                 egetab
                      le oi
                          l s
                            ; p
                              rocessed vegetab
                                             les
                                               ; proce
                                                     ssed nut
                                                            s; p
                                                               rocessed ed
                                                                         ible
                 s
                 eed
                   s; p
                      roce
                         s sed m
                               ixture c
                                      onsi
                                         sting o
                                               fany combina
                                                          tion o
                                                               ffru
                                                                  its
                                                                    , nu
                                                                       ts and
                 s
                 eed
                   s; a
                      nd d
                         ried f
                              ru
                               its
                                 .

                 R
                 ice; pa
                       sta and n
                               oodle
                                   s; b
                                      reakfas
                                            t c
                                              erea
                                                 ls; sy
                                                      rup for t
                                                              ab
                                                               le use
                                                                    ; mu s
                                                                         tard;
                 v
                 inegar
                      ; sauces
                             , n
                               amely, p
                                      izza a
                                           nd s
                                              paghe
                                                  tti s
                                                      auce
                                                         s, soy s
                                                                auce; p
                                                                      rocessed
                 g
                 rain
                    s; and s
                           eason
                               ing
                                 s,n amely
                                         ,proce
                                              ssed se
                                                    same seeds
                                                             .



                                        4
          Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 5 of 13



     1
     7
     .     P
           la
            int
              iff d
                  uly r
                      eg
                       iste
                          red EDEN a
                                   s at
                                      r
                                      adema
                                          rk i
                                             nth
                                               e USPTO u
                                                       nde
                                                         r R
                                                           egis
                                                              tra
                                                                tion

No
 . 2
   ,977
      ,773
         , wh
            ich i
                s
                sued J
                     u
                     ly 2
                        6
                        , 2
                          005 a
                              nd c
                                 ove
                                   rs p
                                      roce
                                         ssed p
                                              opco
                                                 rn f
                                                    o
                                                    r p
                                                      opp
                                                        ing
                                                          , a
                                                            nd h
                                                               as

b
een d
    uly r
        enewed
             .

     1
     8
     .     P
           la
            int
              iff d
                  uly r
                      eg
                       iste
                          red EDEN FOODS a
                                         s at
                                            r
                                            adema
                                                rk i
                                                   n t
                                                     he USPTO u
                                                              nde
                                                                r

R
egi
  stra
     tion No
           . 3
             ,
             071
               ,337
                  , wh
                     ich i
                         s
                         sued Ma
                               rch 2
                                   1
                                   , 2
                                     006 a
                                         nd n
                                            ow c
                                               ove
                                                 rs t
                                                    he f
                                                       o
                                                       llow
                                                          ing

p
roduc
    ts:

                 Vegetab
                       le o i
                            ls
                             ; p rocessed v egetables
                                                    ; s oybean b a
                                                                 sed f ood beverages;
                 s
                 oybean b ased m i
                                 sos; n ut and fruit but
                                                       ters
                                                          ; processed n ut
                                                                         s; proces
                                                                                 sed
                 e
                 dible seeds
                           ; processed m ixture consi
                                                    sting of any co mb
                                                                     ination of f
                                                                                rui
                                                                                  ts,
                 n
                 uts and se
                          eds; and vegetable ch
                                              ips and dr
                                                       ied fr
                                                            uits
                                                               .

                 T
                 ea; sugar; ri
                             ce; p asta and noodles; fl
                                                      our; breakfast c
                                                                     ereal
                                                                         s; honey ; syrup
                 f
                 or tab
                      le u se; candy ; salt
                                          ; mu  s
                                                tard; vinegar; sauces, namely, p izza and
                 s
                 paghett
                       i s auces, soy s auce; processed grains; ri
                                                                 ce and grain based f ood
                 b
                 everages; herba l food b everages; sea
                                                      soning s, namely, p
                                                                        roce ssed s e
                                                                                    same
                 s
                 eeds
                    , g a
                        rlic pastes, fu
                                      rikake,p ickled beefs
                                                          teak leaf powder,b onito flake
                                                                                       s,
                 p
                 ick
                   led g inge r
                              , t ekka, w asabi p owder; crackers; brown r i
                                                                           ce c hips; and
                 g
                 ranola
                      .

     1
     9
     .     P
           la
            int
              iff d
                  uly r
                      eg
                       iste
                          red EDEN a
                                   s at
                                      r
                                      adema
                                          rk i
                                             nth
                                               e USPTO u
                                                       nde
                                                         r R
                                                           egis
                                                              tra
                                                                tion

No
 . 3
   ,
   102
     ,575
        , wh
           ich i
               s
               sued J
                    une 1
                        3
                        , 2
                          006 a
                              nd c
                                 ove
                                   rs d
                                      r
                                      ied c
                                          her
                                            ries
                                               , a
                                                 nd h
                                                    as b
                                                       een d
                                                           uly

r
enewed
     .

     2
     0
     .     P
           la
            int
              iff d
                  uly r
                      eg
                       iste
                          red EDEN a
                                   s at
                                      r
                                      adema
                                          rk i
                                             nth
                                               e USPTO u
                                                       nde
                                                         r R
                                                           egi
                                                             stra
                                                                tion

No
 . 4
   ,065
      ,063
         , wh
            ich i
                s
                sued o
                     nDecembe
                            r6,2
                               011
                                 , a
                                   nd c
                                      ove
                                        rsp
                                          rov
                                            iding r
                                                  e
                                                  cipes a
                                                        nd i
                                                           n
                                                           forma
                                                               tion

i
nth
  e f
    i
    eld o
        f c
          ook
            ing a
                nd f
                   ood p
                       repa
                          rat
                            ion
                              , a
                                nd p
                                   rov
                                     iding i
                                           n
                                           forma
                                               tion i
                                                    nth
                                                      e f
                                                        i
                                                        eld o
                                                            fhea
                                                               lth
                                                                 ,

n
ut
 rit
   ion
     , d
       i
       et,b
          eau
            ty a
               nd o
                  rgan
                     ic f
                        a
                        rming t
                              e
                              chn
                                ique
                                   s.

     2
     1
     .     P
           la
            int
              iff d
                  uly r
                      eg
                       iste
                          red EDENE WS a
                                       s at
                                          r
                                          adema
                                              rk i
                                                 n t
                                                   he USPTO u
                                                            nde
                                                              r

R
egi
  stra
     tion No
           . 4
             ,
             171
               ,490
                  , wh
                     ich i
                         s
                         sued o
                              n J
                                u
                                ly 1
                                   0
                                   , 2
                                     012
                                       , a
                                         nd c
                                            ove
                                              rs d
                                                 own
                                                   loadab
                                                        le e
                                                           l
                                                           ect
                                                             ron
                                                               ic

n
ews
  let
    ter
      s i
        nth
          e f
            i
            eld o
                ffood a
                      nd f
                         ood
                           -re
                             lated t
                                   op
                                    ics
                                      , n
                                        utr
                                          ition
                                              , h
                                                eal
                                                  th a
                                                     nd d
                                                        i
                                                        et, f
                                                            a
                                                            rming a
                                                                  nd

a
gr
 icu
   ltu
     rala
        nd e
           nvi
             ronmen
                  tal i
                      s
                      sue
                        s.




                                         5
           Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 6 of 13



      2
      2
      .     P
            la
             int
               iff d
                   uly r
                       eg
                        iste
                           red EDEN a
                                    s at
                                       r
                                       adema
                                           rk i
                                              nth
                                                e USPTO u
                                                        nde
                                                          r R
                                                            egis
                                                               tra
                                                                 tion

No
 . 4
   ,
   264
     ,570
        , wh
           ich i
               s
               sued o
                    n D
                      ecembe
                           r 2
                             5
                             , 2
                               012
                                 , a
                                   nd c
                                      ove
                                        rs r
                                           e
                                           tai
                                             l a
                                               nd o
                                                  n-
                                                   line s
                                                        t
                                                        ore
                                                          s

f
e
atu
  ring f
       ood a
           nd b
              eve
                rage p
                     roduc
                         ts.

      2
      3
      .     P
            la
             int
               iff d
                   uly r
                       eg
                        iste
                           red EDEN a
                                    s at
                                       r
                                       adema
                                           rk i
                                              nth
                                                e USPTO u
                                                        nde
                                                          r R
                                                            egis
                                                               tra
                                                                 tion

No
 . 4
   ,272
      ,393
         , wh
            ich i
                s
                sued o
                     nJanua
                          ry 8
                             ,2013
                                 , a
                                   nd c
                                      ove
                                        rst
                                          hef
                                            o
                                            llow
                                               ing p
                                                   roduc
                                                       ts:

                  p
                  roce
                     ssed b
                          eans
                             ; p
                               rocessed f
                                        ru
                                         its
                                           ; p
                                             roces
                                                 sed t
                                                     omatoes a
                                                             nd c
                                                                r
                                                                acke
                                                                   rs; e
                                                                       n
                                                                       tree
                                                                          s
                  a
                  nd s
                     ide d
                         i
                         shes c
                              ons
                                ist
                                  ing pr
                                       ima r
                                           ily o
                                               fri
                                                 ce a
                                                    nd b
                                                       eans.

      2
      4
      .     P
            la
             int
               iff d
                   uly r
                       eg
                        iste
                           red EDEN a
                                    s at
                                       r
                                       adema
                                           rk i
                                              nth
                                                e USPTO u
                                                        nde
                                                          r R
                                                            egi
                                                              stra
                                                                 tion

No
 . 4
   ,431
      ,041
         , wh
            ich i
                s
                sued o
                     nNovembe
                            r 1
                              2
                              , 2
                                013
                                  , a
                                    nd c
                                       ove
                                         rst
                                           hef
                                             o
                                             llow
                                                ing p
                                                    roduc
                                                        ts:


                  EDEN f  o
                          r t oo th p owde r; d i
                                                etary f ood s upplemen  ts a nd n utr
                                                                                    itional
                  s
                  upplemen t c  oncentrates
                                          ; s  ushi ma  ts
                                                         ; p rocessed v   egetables; c hili
                                                                                          ;
                  p
                  rocessed mu  shroom  s
                                       ; r a
                                           isins; t ofu
                                                      ; v ege
                                                            table b  a
                                                                     sed f  ood b everage s
                                                                                          ;
                  p
                  repared entree s consist
                                         ing p rimarily of beans w ith r i
                                                                         ce a nd other s i
                                                                                         de
                  d
                  ishes
                      ; Umebosh   i plum p aste; grain based food b eve rages; natura
                                                                                    l f ood
                  swee
                     teners; arrow root f or use a s af ood thickene r
                                                                     ; r ice; Ponzu s auce;
                  p
                  repared entree s consist
                                         ing p rimarily of ri
                                                            ce w ith b ean s and other s i
                                                                                         de
                  d
                  ishes
                      ; e d
                          ible s pices; concen t
                                               rates f o
                                                       r mak ing n on-alcoho l
                                                                             ic b everage s
                                                                                          ;
                  a
                  nd cooking w ine.

      2
      5
      .     R
            egi
              stra
                 tion   Nos
                          .    1
                               ,
                               452
                                 ,337
                                    ,      1
                                           ,
                                           862
                                             ,634
                                                ,      2
                                                       ,
                                                       229
                                                         ,053
                                                            ,       2
                                                                    ,272
                                                                       ,652
                                                                          ,     2
                                                                                ,
                                                                                977
                                                                                  ,773
                                                                                     ,

3
,
071
  ,337
     , 3
       ,
       102
         ,575
            , 4
              ,065
                 ,063
                    , 4
                      ,
                      171
                        ,490
                           , 4
                             ,264
                                ,570
                                   , 4
                                     ,272
                                        ,393
                                           , a
                                             nd 4
                                                ,
                                                431
                                                  ,041 a
                                                       r
                                                       epr
                                                         ima f
                                                             acie

e
v
idence o
       fth
         e v
           al
            idi
              ty a
                 nd e
                    xclu
                       sive r
                            i
                            ghtt
                               ouse o
                                    fth
                                      e ma
                                         rk EDEN
                                               , a
                                                 l
                                                 one a
                                                     nd i
                                                        nco mb
                                                             ina
                                                               tion

w
ith o
    the
      r w
        ord
          s a
            nd/or d
                  es
                   ign
                     s, a
                        nd a
                           r
                           e c
                             ons
                               truc
                                  tive n
                                       ot
                                        ice o
                                            f owne
                                                 rsh
                                                   ip t
                                                      he
                                                       reof
                                                          , a
                                                            l
                                                            l a
                                                              s

p
rov
  ided b
       y   §7
            (b) a
                nd 2
                   2 o
                     fth
                       e F
                         ede
                           ral T
                               radema
                                    rk A
                                       ct, 1
                                           5 U
                                             .S . § 1
                                               .C   057
                                                      (b) a
                                                          nd 1
                                                             072
                                                               . A
                                                                 s

t
he r
   i
   ght t
       o u
         se t
            he ma
                rk EDEN
                      , a
                        l
                        one a
                            nd i
                               n c
                                 omb
                                   ina
                                     tion w
                                          ith o
                                              the
                                                r w
                                                  ord a
                                                      nd d
                                                         es
                                                          ign
                                                            s, h
                                                               as

b
ecome i
      n
      con
        tes
          tab
            le, R
                egi
                  stra
                     tion Nos
                            . 1
                              ,
                              452
                                ,337
                                   , 1
                                     ,
                                     862
                                       ,634
                                          , 2
                                            ,229
                                               ,053
                                                  , 2
                                                    ,272
                                                       ,652
                                                          , 2
                                                            ,
                                                            977
                                                              ,773
                                                                 ,

3
,
071
  ,337
     , 3
       ,
       102
         ,575
            , 4
              ,065
                 ,063
                    , 4
                      ,
                      171
                        ,490
                           , 4
                             ,264
                                ,570
                                   , 4
                                     ,272
                                        ,393
                                           , a
                                             nd 4
                                                ,431
                                                   ,041 a
                                                        r
                                                        e c
                                                          onc
                                                            lus
                                                              ive

e
v
idence o
       fPla
          int
            iff
              's e
                 xclu
                    sive r
                         i
                         ght t
                             ouse t
                                  h
                                  e ma
                                     rks s
                                         hown t
                                              h
                                              ere
                                                in i
                                                   nco mme
                                                         rce a
                                                             sprov
                                                                 ided

b
y   §§1
      5 a
        nd 3
           3(b
             ) o
               fth
                 e F
                   ede
                     ral T
                         radema
                              rk A
                                 ct, 1
                                     5 U
                                       .S . §
                                         .C  §1
                                              065 a
                                                  nd 115(b
                                                         ). T
                                                            rue c
                                                                opie
                                                                   s




                                           6
         Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 7 of 13



o
f R
  egi
    stra
       tion Nos
              .   1
                  ,
                  452
                    ,337
                       ,    1
                            ,
                            862
                              ,634
                                 ,    2
                                      ,
                                      229
                                        ,053
                                           ,   2
                                               ,272
                                                  ,652
                                                     ,   2
                                                         ,
                                                         977
                                                           ,773
                                                              ,      3
                                                                     ,
                                                                     071
                                                                       ,337
                                                                          ,

3
,
102
  ,575
     , 4
       ,065
          ,063
             , 4
               ,
               171
                 ,490
                    , 4
                      ,
                      264
                        ,570
                           , 4
                             ,272
                                ,393
                                   , a
                                     nd 4
                                        ,
                                        431
                                          ,041 a
                                               r
                                               e a
                                                 t
                                                 tached h
                                                        ere
                                                          to a
                                                             s

E
xhib
   itAa
      nd made ap
               ar
                the
                  reof
                     .

     2
     6
     .    N
          otw
            ith
              stand
                  ing P
                      la
                       int
                         iff
                           's w
                              ell
                                -known a
                                       nd p
                                          r
                                          ior e
                                              s
                                              tab
                                                lished r
                                                       i
                                                       ght
                                                         s i
                                                           nth
                                                             e ma
                                                                rk

EDEN i
     n v
       ar
        iou
          s f
            o
            rms f
                o
                r f
                  ood a
                      nd b
                         eve
                           rage p
                                roduc
                                    ts, D
                                        efendan
                                              t h
                                                as e
                                                   ngaged i
                                                          n t
                                                            he

d
i
str
  ibu
    tion
       , o
         ff
          ering f
                o
                r s
                  a
                  le, a
                      nd s
                         a
                         le o
                            ffood p
                                  roduc
                                      ts, i
                                          n
                                          clud
                                             ing b
                                                 ut n
                                                    ot l
                                                       im
                                                        ited t
                                                             ota
                                                               hin
                                                                 i a
                                                                   nd

a
lmond
    , c
      ashew
          , p
            umpk
               in s
                  eed
                    , a
                      nd s
                         unf
                           lowe
                              r b
                                ut
                                 ter
                                   , u
                                     s
                                     ing t
                                         he ma
                                             rk s
                                                hown b
                                                     elow i
                                                          nin
                                                            ter
                                                              sta
                                                                te

c
o mme
    rce a
        nd t
           he S
              ta
               te o
                  fNew Y
                       ork
                         :




     2
     7
     .    D
          efendan
                t h
                  as a
                     l
                     so e
                        ngaged i
                               nbo
                                 th o
                                    nl
                                     ine a
                                         nd r
                                            e
                                            tai
                                              l s
                                                a
                                                les o
                                                    ffood a
                                                          nd b
                                                             eve
                                                               rage

p
roduc
    ts, i
        n
        clud
           ing b
               ut n
                  ot l
                     im
                      ited t
                           o b
                             ut
                              ter
                                s, f
                                   r
                                   uit s
                                       p
                                       read
                                          s, c
                                             e
                                             rea
                                               ls, j
                                                   u
                                                   ice
                                                     s, c
                                                        and
                                                          ies
                                                            , c
                                                              r
                                                              acke
                                                                 rs,

f
l
our
  s, s
     ea
      son
        ing
          s, m
             ilk
               s, o
                  i
                  ls,v
                     inega
                         rs, s
                             wee
                               tene
                                  rs,p
                                     asta
                                        s, c
                                           anned g
                                                 ood
                                                   s, a
                                                      nd c
                                                         ond
                                                           imen
                                                              ts, u
                                                                  s
                                                                  ing

t
he ma
    rk s
       hown b
            elow i
                 nin
                   ter
                     sta
                       te c
                          o mme
                              rce a
                                  nd t
                                     he S
                                        ta
                                         te o
                                            fNew Y
                                                 ork
                                                   :




     2
     8
     .    O
          n i
            n
            forma
                tion a
                     nd b
                        el
                         ief
                           , D
                             efendan
                                   t h
                                     as n
                                        ot r
                                           eg
                                            iste
                                               red t
                                                   he t
                                                      r
                                                      adema
                                                          rk EDEN

L
IFE w
    ith t
        he Un
            ited S
                 ta
                  tes P
                      aten
                         t&T
                           radema
                                rk O
                                   ffice
                                       .

     2
     9
     .    D
          efendan
                t i
                  sus
                    ing t
                        he EDEN ma
                                 rk i
                                    ncon
                                       junc
                                          tion w
                                               ith f
                                                   ood p
                                                       roduc
                                                           t c
                                                             a
                                                             tego
                                                                rie
                                                                  s

s
pec
  ifica
      lly c
          i
          ted i
              n P
                la
                 int
                   iff
                     's t
                        r
                        adema
                            rk r
                               eg
                                ist
                                  rat
                                    ion
                                      s, i
                                         n
                                         clud
                                            ing w
                                                ithou
                                                    t l
                                                      im
                                                       ita
                                                         tion
                                                            , "
                                                              nut a
                                                                  nd




                                     7
            Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 8 of 13



f
r
uit b
    ut
     ter
       s", "
           unp
             roce
                ssed n
                     uts"
                        , "
                          proce
                              ssed n
                                   uts"
                                      , "
                                        proce
                                            ssed s
                                                 eed
                                                   s" a
                                                      nd "
                                                         unp
                                                           roce
                                                              ssed e
                                                                   d
                                                                   ible

s
eed
  s."

        3
        0
        .    D
             efendan
                   t i
                     sal
                       so u
                          s
                          ing t
                              he EDEN ma
                                       rk i
                                          ncon
                                             junc
                                                tion w
                                                     ith s
                                                         e
                                                         rvice
                                                             s s
                                                               pec
                                                                 ifica
                                                                     lly

c
i
ted i
    nPla
       int
         iff
           's t
              r
              adema
                  rk r
                     eg
                      ist
                        rat
                          ion
                            s, i
                               n
                               clud
                                  ing w
                                      ithou
                                          t l
                                            im
                                             ita
                                               tion
                                                  , "
                                                    r
                                                    eta
                                                      il a
                                                         nd o
                                                            n-
                                                             line s
                                                                  t
                                                                  ore

f
e
atu
  ring f
       ood a
           nd b
              eve
                rage p
                     roduc
                         ts."

        3
        1
        .    D
             efendan
                   t u
                     ses t
                         he EDEN ma
                                  rk a
                                     spa
                                       rt o
                                          fit
                                            s c
                                              o mpany n
                                                      ame a
                                                          nd i
                                                             nit
                                                               s w
                                                                 ebs
                                                                   ite

n
ame h
    t
    tp:
      //www
          .eden
              lif
                ema
                  rke
                    t.com
                        l. T
                           he a
                              fo
                               remen
                                   tioned w
                                          ebs
                                            ite d
                                                i
                                                splay
                                                    sth
                                                      e EDEN ma
                                                              rk i
                                                                 n

n
ume
  rou
    s p
      lace
         s, i
            n
            clud
               ing a
                   s s
                     e
                     t f
                       o
                       rth i
                           n P
                             arag
                                raph 2
                                     7 a
                                       bove
                                          .            P
                                                       la
                                                        int
                                                          iff
                                                            's f
                                                               ood p
                                                                   roduc
                                                                       ts a
                                                                          r
                                                                          e

l
a
beled w
      ith t
          he l
             ogo a
                 nd l
                    a
                    nguage s
                           e
                           tfo
                             rth i
                                 nPa
                                   rag
                                     raph 2
                                          6 a
                                            bove
                                               .

        3
        2
        .    D
             efendan
                   t a
                     l
                     so s
                        e
                        lls p
                            roduc
                                ts o
                                   n i
                                     t
                                     s w
                                       ebs
                                         ite h
                                             t
                                             tp:
                                               //www
                                                   .eden
                                                       lif
                                                         ema
                                                           rke
                                                             t.com
                                                                 l t
                                                                   ha
                                                                    t

a
r
edi
  str
    ibu
      ted b
          yEden F
                ood
                  s a
                    nd a
                       r
                       eso
                         ld u
                            nde
                              rth
                                ereg
                                   iste
                                      red EDEN ma
                                                rk.

        3
        3
        .    D
             efendan
                   t h
                     as u
                        sed t
                            he t
                               r
                               adema
                                   rk EDEN L
                                           IFE i
                                               ncon
                                                  junc
                                                     tion w
                                                          ith s
                                                              oc
                                                               ial m
                                                                   edia

p
age
  s o
    n F
      acebook a
              nd I
                 n
                 stag
                    ram
                      .           P
                                  la
                                   int
                                     iff f
                                         i
                                         led t
                                             akedown n
                                                     ot
                                                      ices w
                                                           ith F
                                                               acebook a
                                                                       nd

I
n
stag
   ram
     , p
       ursuan
            ttot
               he i
                  n
                  tel
                    lec
                      tua
                        lprope
                             rty r
                                 u
                                 les a
                                     nd p
                                        rocedu
                                             res o
                                                 fthose c
                                                        o mpan
                                                             ies
                                                               , a
                                                                 nd t
                                                                    he

EDEN L
     IFE s
         oc
          ial med
                ia p
                   age
                     s w
                       ere t
                           aken d
                                own
                                  .             D
                                                efendan
                                                      t w
                                                        il
                                                         lfu
                                                           lly a
                                                               nd i
                                                                  mmed
                                                                     iate
                                                                        ly

r
e
estab
    lished i
           t
           s F
             acebook s
                     oc
                      ial m
                          edia p
                               age u
                                   s
                                   ing t
                                       he EDEN L
                                               IFE ma
                                                    rk, f
                                                        o
                                                        rcing D
                                                              efendan
                                                                    t t
                                                                      o

f
i
le an
    ew t
       akedown n
               ot
                ice w
                    ith F
                        acebook
                              , a
                                nd t
                                   hei
                                     n
                                     fring
                                         ing p
                                             age w
                                                 ast
                                                   aken d
                                                        own
                                                          .

        3
        4
        .    O
             n i
               n
               forma
                   tion a
                        nd b
                           el
                            ief
                              , D
                                efendan
                                      t o
                                        ff
                                         ers s
                                             h
                                             ipp
                                               ing o
                                                   f i
                                                     t
                                                     s p
                                                       roduc
                                                           ts o
                                                              uts
                                                                ide o
                                                                    f

N
ew Y
   ork a
       nd t
          h
          roughou
                tth
                  e Un
                     ited S
                          ta
                           tes
                             .

        3
        5
        .    D
             efendan
                   t's u
                       se o
                          fth
                            etr
                              adema
                                  rk EDEN L
                                          IFE i
                                              nth
                                                e manne
                                                      rhe
                                                        reinabove a
                                                                  l
                                                                  leged

i
sli
  kely t
       ocau
          se t
             hep
               ubl
                 ic t
                    obe
                      lieve
                          , c
                            ont
                              rary t
                                   ofa
                                     ct,t
                                        ha
                                         tDef
                                            endan
                                                t's f
                                                    ood p
                                                        roduc
                                                            ts, a
                                                                swe
                                                                  ll a
                                                                     s

r
e
tai
  l a
    nd o
       nl
        ine s
            t
            ore s
                e
                rvice
                    s, a
                       r
                       e i
                         n s
                           ome w
                               ay s
                                  pon
                                    sored o
                                          r a
                                            pproved b
                                                    y, o
                                                       r o
                                                         the
                                                           rwi
                                                             se

a
f
fil
  iated o
        r c
          onnec
              ted w
                  ith
                    , P
                      la
                       int
                         iff
                           .         D
                                     efendan
                                           t's u
                                               se o
                                                  f t
                                                    he t
                                                       r
                                                       adema
                                                           rk EDEN L
                                                                   IFE




                                        8
         Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 9 of 13



a
cco
  rding
      ly i
         n
         fringe
              s P
                la
                 int
                   iff
                     's r
                        i
                        ght
                          s i
                            nth
                              e ma
                                 rk EDEN
                                       , a
                                         l
                                         one a
                                             nd i
                                                nco mb
                                                     ina
                                                       tion w
                                                            ith o
                                                                the
                                                                  r

w
ord
  s a
    nd d
       es
        ign
          s, u
             nde
               r     §3
                      2(1) o
                           fth
                             e F
                               ede
                                 ral T
                                     radema
                                          rk A
                                             ct, 1
                                                 5 U
                                                   .S . §114
                                                     .C    (1)
                                                             , a
                                                               nd a
                                                                  t

c
o mmon l
       aw.

     3
     6
     .       P
             la
              int
                iff
                  ,th
                    rough c
                          oun
                            sel
                              , s
                                en
                                 t ac
                                    ease a
                                         nd d
                                            es
                                             istl
                                                e
                                                tte
                                                  rtoD
                                                     efendan
                                                           tonD
                                                              ecembe
                                                                   r

1
3
, 2
  019
    , v
      ia o
         vern
            igh
              t c
                our
                  ier a
                      nd d
                         e
                         live
                            ry w
                               as c
                                  onf
                                    irmed
                                        .        No r
                                                    e
                                                    spon
                                                       se w
                                                          as r
                                                             e
                                                             ceived f
                                                                    r
                                                                    om

D
efendan
      tbyP
         la
          int
            iff
              's c
                 oun
                   sel
                     .

     3
     7
     .       O
             n i
               n
               forma
                   tion a
                        nd b
                           el
                            ief
                              , D
                                efendan
                                      t c
                                        ont
                                          inue
                                             s t
                                               o o
                                                 pera
                                                    te a b
                                                         r
                                                         ick a
                                                             nd mo
                                                                 rta
                                                                   r

s
t
ore u
    s
    ing t
        he EDEN L
                IFE ma
                     rk. A
                         s o
                           fth
                             e d
                               a
                               te o
                                  fth
                                    efi
                                      l
                                      ing o
                                          fth
                                            is c
                                               o mp
                                                  lain
                                                     t,t
                                                       hew
                                                         ebs
                                                           ite c
                                                               i
                                                               ted

i
nPa
  rag
    raph 3
         1 a
           nd a
              s
              soc
                iated o
                      nl
                       ine s
                           t
                           ore r
                               ema
                                 in a
                                    c
                                    tive
                                       .

     3
     8
     .       D
             efendan
                   t's r
                       efu
                         sal t
                             ocea
                                se u
                                   s
                                   ing t
                                       he n
                                          ame i
                                              mmed
                                                 iate
                                                    ly a
                                                       f
                                                       ter r
                                                           e
                                                           ceiv
                                                              ing d
                                                                  emand

l
e
tte
  rs a
     nd t
        akedown n
                ot
                 ice
                   s, a
                      nd i
                         n t
                           h
                           e f
                             a
                             ce o
                                f a
                                  c
                                  tua
                                    l k
                                      now
                                        ledge o
                                              f E
                                                den F
                                                    ood
                                                      s' t
                                                         r
                                                         adema
                                                             rk

r
i
ght
  s, make
        sDef
           endan
               t aw
                  il
                   lfu
                     lin
                       fringe
                            r.

     3
     9
     .       Un
              less e
                   n
                   joined b
                          y t
                            h
                            is C
                               our
                                 t, D
                                    efendan
                                          t w
                                            il
                                             l c
                                               ont
                                                 inue t
                                                      o i
                                                        n
                                                        fringe P
                                                               la
                                                                int
                                                                  iff
                                                                    's

t
r
adema
    rk EDEN i
            nva
              riou
                 s f
                   o
                   rms
                     , t
                       he
                        reby d
                             ece
                               iving t
                                     hep
                                       ubl
                                         ic a
                                            nd c
                                               aus
                                                 ing P
                                                     la
                                                      int
                                                        iff i
                                                            mmed
                                                               iate

a
nd i
   r
   repa
      rab
        le i
           n
           jury f
                o
                r wh
                   ich i
                       tha
                         sno a
                             dequa
                                 te r
                                    emedy a
                                          tlaw
                                             .

                      COUNT I- UNFA
                                  IR CO MPET
                                           ITION

     4
     0
     .       A
             s ac
                ause o
                     f a
                       c
                       tion a
                            nd g
                               round f
                                     o
                                     r r
                                       e
                                       lief
                                          , P
                                            la
                                             int
                                               iff a
                                                   l
                                                   lege
                                                      s t
                                                        ha
                                                         t D
                                                           efendan
                                                                 t i
                                                                   s

e
ngaged i
       nac
         ts o
            funf
               air c
                   o mpe
                       tit
                         ion u
                             nde
                               r   §4
                                    3(a
                                      )(1) o
                                           fth
                                             e F
                                               ede
                                                 ral T
                                                     radema
                                                          rk A
                                                             ct, 1
                                                                 5 U
                                                                   .S.C
                                                                      .

§ 11
   25(a
      )(1)
         , a
           nd a
              t c
                o mmon l
                       aw, a
                           nd i
                              n
                              corpo
                                  rate
                                     s b
                                       y r
                                         ef
                                          erence ¶ (
                                                   1
                                                   ) t
                                                     h
                                                     rough 3
                                                           9 o
                                                             f t
                                                               he

c
o mp
   lain
      tas ap
           ar
            toft
               h
               is c
                  oun
                    t.

     4
     1
     .       D
             efendan
                   t's u
                       se o
                          f t
                            h
                            e t
                              r
                              adema
                                  rk EDEN L
                                          IFE i
                                              n c
                                                onnec
                                                    tion w
                                                         ith i
                                                             t
                                                             s f
                                                               ood

p
roduc
    ts a
       nd o
          nl
           ine a
               nd r
                  e
                  tai
                    l s
                      e
                      rvice
                          s i
                            nth
                              e manne
                                    r h
                                      ere
                                        inabove a
                                                l
                                                leged c
                                                      ons
                                                        titu
                                                           tes a f
                                                                 a
                                                                 lse




                                     9
           Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 10 of 13



d
es
 igna
    tion o
         for
           igin w
                ith
                  in t
                     hem
                       ean
                         ing o
                             f       §4
                                      3(a
                                        )(1) o
                                             fth
                                               eFede
                                                   ralT
                                                      radema
                                                           rk A
                                                              ct, 1
                                                                  5U.S
                                                                     .C. §

125(a
    )(1)
       .

     4
     2
     .       T
             he n
                atu
                  re a
                     nd p
                        robab
                            le t
                               endency a
                                       nd e
                                          f
                                          fec
                                            t o
                                              fDef
                                                 endan
                                                     t's u
                                                         se o
                                                            fth
                                                              etr
                                                                adema
                                                                    rk

EDEN L
     IFE i
         nth
           e manne
                 rhe
                   reinabove a
                             l
                             leged i
                                   stoe
                                      nab
                                        le D
                                           efendan
                                                 ttoc
                                                    onfu
                                                       se o
                                                          rdece
                                                              ive t
                                                                  he

p
ubl
  ic a
     nd o
        the
          rsb
            ymi
              srep
                 resen
                     ting t
                          ha
                           t D
                             efendan
                                   t's f
                                       ood p
                                           roduc
                                               ts a
                                                  r
                                                  e i
                                                    nsome w
                                                          ay s
                                                             pon
                                                               sored

o
r a
  pproved b
          y P
            la
             int
               iff a
                   nd/or t
                         ha
                          t D
                            efendan
                                  t a
                                    r
                                    e a
                                      f
                                      fil
                                        iated w
                                              ith P
                                                  la
                                                   int
                                                     iff a
                                                         nd t
                                                            he
                                                             ref
                                                               ore

c
ons
  titu
     tes u
         nfa
           irc
             o mpe
                 tit
                   ion a
                       tco mmon l
                                aw
                                 .

     4
     3
     .       Un
              les
                s e
                  n
                  joined b
                         y t
                           h
                           is C
                              our
                                t, D
                                   efendan
                                         t w
                                           il
                                            l c
                                              ont
                                                inue s
                                                     a
                                                     id a
                                                        c
                                                        ts o
                                                           f u
                                                             nfa
                                                               ir

c
o mpe
    tit
      ion
        , t
          he
           reby c
                aus
                  ing P
                      la
                       int
                         iff i
                             mmed
                                iate a
                                     nd i
                                        r
                                        repa
                                           rab
                                             le i
                                                n
                                                jury f
                                                     o
                                                     r wh
                                                        ich i
                                                            tha
                                                              s n
                                                                o

a
dequa
    te r
       emedy a
             tlaw
                .

                    COUNT I
                          I   -   TRADE NAME I
                                             NFR
                                               INGE MENT

     4
     4
     .       A
             s ac
                ause o
                     f a
                       c
                       tion a
                            nd g
                               round f
                                     o
                                     r r
                                       e
                                       lief
                                          , P
                                            la
                                             int
                                               iff a
                                                   l
                                                   lege
                                                      s t
                                                        ha
                                                         t D
                                                           efendan
                                                                 t i
                                                                   s

e
ngaged i
       ntr
         ade n
             ame i
                 n
                 fringemen
                         t a
                           tco mmon l
                                    aw a
                                       nd i
                                          n
                                          corpo
                                              rates b
                                                    yre
                                                      ference
                                                            ,       ¶ 1t
                                                                       h
                                                                       rough

4
3 o
  fth
    eco mp
         lain
            tasp
               ar
                toft
                   h
                   is c
                      oun
                        t.

     4
     5
     .       P
             la
              int
                iff h
                    as c
                       ont
                         inuou
                             sly u
                                 sed EDEN FOODS a
                                                s at
                                                   r
                                                   ade n
                                                       ame i
                                                           nconnec
                                                                 tion w
                                                                      ith

f
ood a
    nd b
       eve
         rage p
              roduc
                  ts s
                     i
                     nce a
                         tle
                           asta
                              sea
                                rly a
                                    s 1
                                      967
                                        , l
                                          ong p
                                              r
                                              iort
                                                 oth
                                                   e a
                                                     c
                                                     ts o
                                                        fth
                                                          e D
                                                            efendan
                                                                  t

c
o mp
   lained o
          fhe
            rein
               .

     4
     6
     .       A
             s ar
                e
                sul
                  t o
                    f t
                      he s
                         ubs
                           tan
                             tia
                               l a
                                 nd e
                                    x
                                    ten
                                      sive a
                                           dve
                                             rti
                                               sing a
                                                    nd s
                                                       a
                                                       les o
                                                           f f
                                                             ood a
                                                                 nd

b
eve
  rage p
       roduc
           tsu
             nde
               rth
                 e t
                   r
                   ade n
                       ame EDEN FOODS a
                                      nd P
                                         la
                                          int
                                            iff
                                              's ma
                                                  intenance o
                                                            fprem
                                                                ium

q
ual
  ity s
      t
      anda
         rds r
             e
             lat
               ing t
                   he
                    reto
                       , s
                         a
                         id t
                            r
                            ade n
                                ame h
                                    as b
                                       ecome f
                                             amou
                                                s a
                                                  nd i
                                                     swe
                                                       ll a
                                                          nd f
                                                             avo
                                                               rab
                                                                 ly

k
nown a
     s af
        amou
           s a
             nd d
                i
                stinc
                    tive i
                         nd
                          ica
                            tion o
                                 for
                                   igin o
                                        fth
                                          e f
                                            ood a
                                                nd b
                                                   eve
                                                     rage p
                                                          roduc
                                                              ts s
                                                                 o
                                                                 ld b
                                                                    y

P
la
 int
   iff a
       nd a
          s as
             ymbo
                loft
                   heh
                     ighe
                        stq
                          ual
                            ity p
                                roduc
                                    ts.




                                        1
                                        0
         Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 11 of 13



     4
     7
     .     D
           efendan
                 t's u
                     se o
                        fth
                          etr
                            adema
                                rk EDEN L
                                        IFE i
                                            nth
                                              e manne
                                                    rhe
                                                      reinabove a
                                                                l
                                                                leged

i
sli
  kely t
       o c
         ause t
              he p
                 ubl
                   ic t
                      obe
                        lieve
                            , c
                              ont
                                rary t
                                     o f
                                       a
                                       ct, t
                                           ha
                                            t D
                                              efendan
                                                    t a
                                                      nd t
                                                         he
                                                          ir p
                                                             roduc
                                                                 ts s
                                                                    o
                                                                    ld

u
nde
  r s
    a
    id t
       r
       adema
           rk a
              r
              e i
                nsome w
                      ay s
                         pon
                           sored o
                                 r a
                                   pproved b
                                           y, o
                                              r a
                                                r
                                                e o
                                                  the
                                                    rwi
                                                      se a
                                                         f
                                                         fil
                                                           iated o
                                                                 r

c
onnec
    ted w
        ith
          , P
            la
             int
               iff a
                   nd t
                      hus i
                          n
                          fringe
                               sth
                                 etr
                                   ade n
                                       ame EDEN FOODS a
                                                      tco mmon l
                                                               aw
                                                                .

     4
     8
     .     Un
            less e
                 n
                 joined b
                        yth
                          is C
                             our
                               t, D
                                  efendan
                                        twi
                                          ll c
                                             ont
                                               inue t
                                                    oin
                                                      fringe t
                                                             het
                                                               r
                                                               ade n
                                                                   ame

EDEN FOODS
         , t
           he
            reby d
                 ece
                   iving t
                         he p
                            ubl
                              ic a
                                 nd c
                                    aus
                                      ing P
                                          la
                                           int
                                             iff i
                                                 mmed
                                                    iate a
                                                         nd i
                                                            r
                                                            repa
                                                               rab
                                                                 le

d
amage f
      o
      r wh
         ich i
             tha
               sno a
                   dequa
                       te r
                          emedy a
                                tlaw
                                   .

     WHEREFORE
             ,Pla
                int
                  iff r
                      e
                      spec
                         tfu
                           lly p
                               ray
                                 sth
                                   at:

     (
     1
     )     T
           he C
              our
                t e
                  n
                  ter j
                      udgmen
                           t t
                             ha
                              t D
                                efendan
                                      t h
                                        as i
                                           n
                                           fringed t
                                                   he t
                                                      r
                                                      adema
                                                          rk EDEN
                                                                ,

a
l
one a
    nd i
       n c
         o mb
            ina
              tion w
                   ith o
                       the
                         r w
                           ord
                             s a
                               nd/o
                                  r d
                                    es
                                     ign
                                       s, u
                                          nde
                                            r            §3
                                                          2(1) o
                                                               f t
                                                                 he F
                                                                    ede
                                                                      ral

T
radema
     rk A
        ct, 1
            5 U
              .S.C
                 .      § 114(1)
                               , a
                                 nd a
                                    t c
                                      o mmon l
                                             aw; h
                                                 as e
                                                    ngaged i
                                                           n a
                                                             c
                                                             ts o
                                                                f u
                                                                  nfa
                                                                    ir

c
o mpe
    tit
      ion i
          nvi
            ola
              tion o
                   f   §4
                        3(a
                          )(1) o
                               fth
                                 e F
                                   ede
                                     ral T
                                         radema
                                              rk A
                                                 ct, 1
                                                     5U.S
                                                        .C. §125(a
                                                                 )(1)
                                                                    , a
                                                                      nd

t
he c
   o mmon l
          aw; h
              as i
                 n
                 fringed t
                         he t
                            r
                            ade n
                                ame EDEN FOODS a
                                               t c
                                                 o mmon l
                                                        aw; a
                                                            nd h
                                                               as

o
the
  rwi
    se i
       n
       jured P
             la
              int
                iff
                  's b
                     usine
                         ss r
                            epu
                              tat
                                ion b
                                    y u
                                      s
                                      ing t
                                          h
                                          e t
                                            r
                                            adema
                                                rk EDEN L
                                                        IFE i
                                                            n t
                                                              he

manne
    rco mp
         lained o
                fhe
                  rein
                     .

     (
     2
     )     D
           efendan
                 t a
                   nd e
                      ach o
                          f t
                            he
                             ir r
                                e
                                spec
                                   tive a
                                        gen
                                          ts, e
                                              mployee
                                                    s, s
                                                       e
                                                       rvan
                                                          ts, a
                                                              t
                                                              torney
                                                                   s,

s
ucce
   sso
     rs, a
         nd a
            s
            sign
               s, a
                  nd a
                     l
                     l o
                       the
                         rs i
                            npr
                              ivi
                                ty o
                                   r a
                                     c
                                     ting i
                                          nconce
                                               rt t
                                                  he
                                                   rew
                                                     ith
                                                       , b
                                                         e p
                                                           re
                                                            lim
                                                              ina
                                                                rily

a
nd p
   ermanen
         tly e
             n
             joined f
                    r
                    om:

           (
           a
           )     U
                 sing t
                      he t
                         r
                         adema
                             rk EDEN L
                                     IFE a
                                         nd/o
                                            r a
                                              ny o
                                                 the
                                                   r t
                                                     r
                                                     adema
                                                         rk, s
                                                             e
                                                             rvice

ma
 rk, c
     orpo
        rate n
             ame
               , d
                 oma
                   in n
                      ame o
                          rothe
                              r c
                                o mme
                                    rcia
                                       l i
                                         nd
                                          ica
                                            tion o
                                                 for
                                                   igin t
                                                        ha
                                                         t c
                                                           ons
                                                             ist
                                                               s o
                                                                 for

i
n
corpo
    rate
       s t
         he ma
             rk EDEN o
                     rany o
                          the
                            rtr
                              adema
                                  rk, s
                                      e
                                      rvice ma
                                             rk, t
                                                 r
                                                 ade n
                                                     ame
                                                       , c
                                                         orpo
                                                            rate n
                                                                 ame
                                                                   ,

d
oma
  in n
     ame a
         nd/o
            rothe
                rco mme
                      rcia
                         l i
                           nd
                            ica
                              tion o
                                   for
                                     igin t
                                          ha
                                           tisc
                                              onfu
                                                 sing
                                                    ly s
                                                       imi
                                                         lart
                                                            o EDEN
                                                                 ;




                                     1
            Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 12 of 13



              (
              b
              )     C
                    ompe
                       ting u
                            nfa
                              irly w
                                   ith P
                                       la
                                        int
                                          iff o
                                              rothe
                                                  rwi
                                                    se i
                                                       n
                                                       jur
                                                         ing P
                                                             la
                                                              int
                                                                iff
                                                                  's b
                                                                     usine
                                                                         ss

r
epu
  tat
    ion i
        nth
          e manne
                rco mp
                     lained o
                            fhe
                              rein
                                 ;

              (
              c
              )     O
                    the
                      rwi
                        se i
                           n
                           fring
                               ing t
                                   he t
                                      r
                                      adema
                                          rk EDEN a
                                                  nd t
                                                     he t
                                                        r
                                                        ade n
                                                            ame EDEN

FOODS
    ; a
      nd

              (
              d
              )     F
                    i
                    ling a
                         ny a
                            ppl
                              ica
                                tion i
                                     nth
                                       e U
                                         .S. P
                                             aten
                                                t a
                                                  nd T
                                                     radema
                                                          rk O
                                                             ffice t
                                                                   oreg
                                                                      iste
                                                                         r

a
ny t
   r
   adema
       rk o
          rse
            rvice wh
                   ich i
                       n
                       clude
                           s t
                             he w
                                ord EDEN o
                                         rany o
                                              the
                                                rwo
                                                  rd c
                                                     onfu
                                                        sing
                                                           ly s
                                                              imi
                                                                lar

t
he
 reto
    .

        (
        3
        )     P
              ursuan
                   t t
                     o   §3
                          6 o
                            fth
                              e F
                                ede
                                  ral T
                                      radema
                                           rk A
                                              ct, 1
                                                  5 U
                                                    .S . §118
                                                      .C    , D
                                                              efendan
                                                                    t b
                                                                      e

d
i
rec
  ted t
      o d
        e
        live
           r u
             p f
               o
               r d
                 es
                  truc
                     tion o
                          r o
                            the
                              r d
                                i
                                spos
                                   ition b
                                         y P
                                           la
                                            int
                                              iff a
                                                  l
                                                  l a
                                                    dve
                                                      rti
                                                        semen
                                                            ts,

b
rochu
    res
      , l
        a
        bel
          s, p
             ackag
                 ing
                   , s
                     i
                     gns
                       , p
                         r
                         int
                           s, d
                              eca
                                ls, b
                                    usine
                                        ss c
                                           a
                                           rds
                                             , o
                                               rde
                                                 r f
                                                   o
                                                   rms
                                                     , a
                                                       nd a
                                                          l
                                                          l o
                                                            the
                                                              r

m
ate
  ria
    ls i
       nth
         e p
           osse
              ssion
                  , c
                    us
                     tody
                        , o
                          runde
                              r t
                                he c
                                   ont
                                     rol o
                                         fDef
                                            endan
                                                t t
                                                  ha
                                                   t b
                                                     ear o
                                                         r a
                                                           r
                                                           e l
                                                             a
                                                             beled

w
ith t
    het
      r
      adema
          rk EDEN L
                  IFE
                    , a
                      l
                      one a
                          nd i
                             nco mb
                                  ina
                                    tion w
                                         ith o
                                             the
                                               rwo
                                                 rds
                                                   .

        (
        4
        )     D
              efendan
                    tbe r
                        equ
                          ired t
                               otr
                                 ansf
                                    erc
                                      ont
                                        rol o
                                            fth
                                              e www
                                                  .eden
                                                      lif
                                                        ema
                                                          rke
                                                            t.com d
                                                                  oma
                                                                    in

t
oPla
   int
     iff
       .

        (
        5
        )     D
              efendan
                    tbe r
                        equ
                          ired t
                               opay t
                                    oPla
                                       int
                                         iff b
                                             oth t
                                                 he c
                                                    os
                                                     ts o
                                                        fth
                                                          is a
                                                             c
                                                             tion a
                                                                  nd, i
                                                                      nvi
                                                                        ew

o
fth
  e e
    xcep
       tiona
           l n
             atu
               re o
                  fth
                    is c
                       ase
                         , P
                           la
                            int
                              iff
                                's r
                                   e
                                   asonab
                                        le a
                                           t
                                           torney
                                                s' f
                                                   e
                                                   es i
                                                      nacco
                                                          rdance w
                                                                 ith      §

3
5 o
  fth
    eFede
        ralT
           radema
                rk A
                   ct, 1
                       5U.S
                          .C.        §117
                                        .

        (
        6
        )     P
              la
               int
                 iff b
                     e g
                       ran
                         ted s
                             uch o
                                 the
                                   r, d
                                      i
                                      ffe
                                        ren
                                          t a
                                            nd a
                                               ddi
                                                 tiona
                                                     l r
                                                       e
                                                       lief a
                                                            sth
                                                              is C
                                                                 our
                                                                   t d
                                                                     eem
                                                                       s

e
qui
  tab
    le a
       nd p
          rope
             r.




                                        1
                                        2
        Case 7:20-cv-01584 Document 1 Filed 02/24/20 Page 13 of 13




                                          R
                                          espec
                                              tfu
                                                lly s
                                                    ubm
                                                      itted
                                                          ,

                                          EDEN FOODS
                                                   , I
                                                     NC.



D
ate
  : F
    ebrua
        ry 2
           4, 2
              020                 By
                                   :     I
                                         s! Made
                                               line J
                                                    .C ohen I
                                                            s
                                                            !
                                       Made
                                          line J
                                               .C ohen (NY Ba
                                                            r No
                                                               . 5
                                                                 316518
                                                                      )
                                       Wi
                                        ley R
                                            ein LLP
                                       1
                                       776 K S
                                             tree
                                                t,N
                                                  .W.
                                       Washing
                                             ton, D
                                                  .C. 2
                                                      0006
                                       T
                                       elephone: (
                                                 202
                                                   ) 7
                                                     19-7000
                                       F
                                       acs
                                         im i
                                            le: (
                                                202) 7
                                                     19-7049
                                       Ema
                                         il: mcohen @w
                                                     iley.
                                                         law

                                       A
                                       ttorney f
                                               or Eden F
                                                       ood
                                                         s, I
                                                            nc
                                                             .




                                    1
                                    3
